SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR [] TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 From the transition period to . Commission File Number 0-53237 DYNARESOURCE, INC. (Exact name of small business issuer as specified in its charter) Delaware94-1589426 (State or other jurisdiction of incorporation or organization)(IRS Employer Identification No.) as Colinas Blvd., Suite 744 East Tower, Irving, Texas 75039 (Address of principal executive offices) (972) 868-9066 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:.Yes [X]No []. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large Accelerated Filer[] Accelerated Filer[] Non-Accelerated Filer[] Smaller Reporting Company[X] Indicate by a check mark whether the company is a shell company (as defined by Rule 12b-2 of the Exchange Act:Yes []No [ X ]. As of May 11, 2011, there were 9,918,903 shares of Common Stock of the issuer outstanding. TABLE OF CONTENTS PART I FINANCIAL STATEMENTS Item 1. Financial Statements 3 - 6 Notes to Financial Statements 7 - 17 Item 2 Management's Discussion and Analysis or Plan of Operation
